DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/21 has been entered. 
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 02/04/2021. Currently Claims 1-5, 7-8, 11-14, 18, 20, and 22-24 are pending in this application. Claims 6, 9-10, 15-17, 19, and 21 are canceled. Claims 1 and 22 are amended. Accordingly, Claims 1-5, 7-8, 11-14, 18, 20, and 22-24 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed after the mailing date of the Office Action mailed on 11/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Objections and Rejections and Response to Argument
Applicant states that the first particles and the additive materials as claimed in Claims 1, 8 and 18 are clearly different from each other and uses the figure to clarify the difference. 
Applicant’s arguments, see pp. 6-8, filed Feb 4, 2021, with respect to the 112 rejection have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant traverses the 103 rejection and argues that Biris in view of Yang and Velev cannot render Claims 1 and 22 obvious because taken alone or in combination, they do not teach or suggest each and every limitations recited in amended Claims 1 and 22. 
The Examiner disagrees. Biris teaches the a biocompatible layered structure of controllable shape, which has alternatively disposed first layers and second layers, wherein each of the first layers comprises at least one polymer and particles hydroxyapatite and bone particles; the bone particles  renders obvious the 2nd particles being ceramic particles. The bone particle of Biris is disposed between layers, which read on the second particle, rendering obvious the ceramic particles (Abstract) in Claim 1 because ceramic particles can be made of calcium phosphate, as evidenced by Le Nihouannen et al., which describe calcium phosphate ceramics as being useful in bone reconstruction surgery (Abstract).   Biris teaches porosity in the polymer but does not teach that the porosity is formed by the first particles, and that wherein the first particles are solvable in a washing solvent.  
Biris teaches that a polymer is dissolved in a solvent to form a first solution, HAP nanoparticles are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface [0089], and solvent is added to superficially liquefy the polymer layers. While Biris does not expressly teach forming a polymer film from the first solution, Biris teaches that a polymer is dissolved in a solvent to form a first solution, HAP nanoparticles are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface [0089]. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Biris in creating the polymer film from the second prima facie obvious in the absence of new or unexpected results. Note: MPEP 2144.04 Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In addition, because Biris teaches that solvent is added to superficially liquefy the polymer layers to hold the entire structure 
Regarding the porosity in the polymer being formed by the first particles, wherein the first particles are solved in a washing solvent, this deficiency in Biris is cured by Yang and Velev.   As this is not an anticipatory rejection, Biris does not need to teach all the features of the claim.  The instant claim only requires that the first particles be removed to create the pores. Biris teaches the pores present in the biocompatible structure; Velev and Yang teaches how to form the multilayers with pores present with particles embedded on the layers. The instant claim do not exclude more than two layers and the second particles being in other layers apart from the second layer. Therefore, one skilled in the art can use, for example, latex beads on polymer film to create the pores according to Velev and leave the tissue forming particles, e.g. calcium phosphate, of Biris.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 11-14, 18, 20 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biris, A. (US 2013/0304229 A1, Nov. 14, 2013) in view of Yang et al. (Journal of Industrial and Engineering Chemistry 33 (2016) 221–225) and Velev, O. and Kaler, E. (Adv. Mater. 2000, 12, No. 7, 531-534), hereinafter Velev, as evidenced by Le Nihouannen et al. (Bone 36 (2005) 1086 - 1093), and Dreaden et al. (Chem Soc Rev. 2012 April 07; 41(7): 2740–2779). 
Applicant Claims
Applicant claims a composition and method for forming a biocompatible structure, comprising:
(a)	forming a layered structure having alternatively deposit of first layer (comprising at least one polymer and first particles or mixtures of particles) and second layer (comprising second particles); wherein the first particles are solvable in a washing solvent; and
(b)	treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and forming porosity at positions of the first particles therein, so as to form the biocompatible structure comprising the treated layered structure having the treated first layers of the at least one polymer and the porosity and the 
- wherein the second particles comprise at least one of gold particles, gold nanoparticles, silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, ceramic particles, ceramic nanoparticles, and hydrogels; 
- and wherein the first layers are formed by: 
dissolving the at least one polymer in a first solvent to form a first solution; 
forming a polymer film from the first solution, and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder; 
mixing the polymer sheet or powder, and the first particles in the first solution to form a first mixture, wherein the first particles are insoluble in the first solvent; 
and distributing the first mixture to form the first layers.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding Claims 1, 13 and 22, Biris teaches a structure of, and a method of producing, a biocompatible structure for bone and tissue regeneration. The layered, porous design recited by Biris allows for neovascularization and the growth of cells necessary for tissue regeneration [0074]. The biocompatible structure is formed by dissolving a polyurethane polymer in methanol, adding hydroxyapatite (HAP) nanoparticles to form a uniformly distributed mixture, applying the mixture to a polytetrafluoroethylene (PTFE) surface to form a polymer film, cutting the polymer film into strips, stacking the strips with layers of bone particles disposed therebetween, coating the stacked strips and layers by the mixture and allowing it to dry, adding bone particles to the coating, and plasma treating the structure to form the biocompatible structure (Abstract), which reads on the instantly claimed biocompatible layered structure with first layer comprising at least one polymer and first particles, and a alternatively [0029].
The biocompatible structure includes multiple polymer layers stacked to have a predetermined shape, multiple bone particle layers disposed between each of two neighboring polymer layers of the multiple polymer layers, and a coating surrounding the polymer layers and bone particle layers [0044], reading on the feature instantly claimed that the layers are alternating and on the preamble “forming a biocompatible structure of controllable shape”. The biocompatible structure includes modified polymer layers, each having nanoparticles dispersed in a polymer matrix [0058]. 
Biris recites the use of bone particles and hydroxyapatite (HAP) nanoparticles in the biocompatible structure (Abstract), which reads on Claim 8 feature nano-hydroxyapatite, hydroxyapatite, bone particles, and ceramic particles, and Claim 18 feature hydroxyapatite (nHA), and/or bone particles, bone particles and ceramics. Further regarding Claims 8 and 18, Biris further recites the HAP nanoparticles is added to the first solution [0089], which reads on the “first mixture (or first layer of Claim 18) further comprises nano-hydroxyapatite (nHA) or hydroxyapatite with sizes of nanometers” as claimed.
The bone particle of Biris is disposed between layers, which read on the second particle, rendering obvious the ceramic particles (Abstract) in Claim 1 because ceramic particles can be made of calcium phosphate as evidenced by Le Nihouannen et al. describing calcium phosphate ceramics as being useful in bone reconstruction surgery (Abstract). 
Further regarding Claim 1, Biris teaches the step for forming the first layer of the biocompatible structure, comprising dissolving the polymer in a solvent to form a first solution ([0090]-[0091]), then HAP nanoparticles (or referred as first-tissue forming material) are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface ([0089], [0096],  In order for the entire structure to stay together, methanol or other solvent of the polymer is added to liq-uefy the polymer film ([108], [124]), such that the bone particles can be trapped in the polymer layers, and the particles are dispersed in the polymer film (patented Claim 1). 
Regarding Claims 2, 14, 23 and 24, Biris teaches the use of biodegradable polymers to form the polymer matrix including polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), poly(e-caprolactone), polydioxanone, polyanhydride, trimethylene carbonate, poly(P-hydroxybutyrate), poly(g-ethyl glutamate), poly( desaminotyrosy 1-tyrosine-hexy 1 ester (DTH)iminocarbonate), poly(bisphenol A iminocarbonate), poly( ortho ester), polycyanoacrylate, and polyphosphazene, and natural sources such as modified polysaccharides (cellulose, chitin, dextran) or modified proteins (fibrin, casein), which reads on the features of claims ([0033]-[0034]). It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polymers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding Claim 7, Biris teaches the polyurethane polymer has water uptake in the range of 30-90%, which is within the claimed range of ratio for polymer to solvent of 0.0001-99.999%. 
Regarding Claim 11 and 20, Biris recites the biocompatible structure can include a third tissue forming material wherein the tissue forming material includes bioactive material and cells, and wherein the bioactive materials include at least one of proteins, enzymes, growth factors, amino acids, bone morphogenic proteins, platelet derived growth factors, and vascular endothelial growth factors [0018] and drugs [0069].
Regarding Claim 12, Biris teaches that by alternatively disposing the strips and the bond particle layers, a three-dimensional scaffold is formed with a predetermined shape and size [0123]. Biris further teaches that the biocompatible structure 100 can also be formed in situ, for example, a first polymer air sprayed at an implant site, a first layer of bone particles is then added to the polymer layer and deposits on the polymer layer, then a second polymer layer is airsprayed on the first bone particle layer, followed by adding a second layer of bone particles [0116]. Biris also recites the use of 3D computer axial tomography scan (CAT) of a patient, and emailing the CAT scan file to a manufacturer for building of the structure [0017]. 
ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
While Biris does not teach first particles as instantly claimed nor their amount, Biris recites that the weight percentage of the first tissue forming nanoparticles to the polymer film is about 25% [0010], thus reading on the claimed ratio between particles and the polymer in the first layer in Claim 5.
While Biris does not expressly teach the second particles comprise at least one of gold particles, gold nanoparticles, silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, ceramic particles, ceramic nanoparticles, and hydrogels, Biris teaches bone particles which would read on the ceramic particles as evidenced by Le Nihouannen (vide supra). 
Biris does not explicitly teach the step (b) of treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and forming porosity at positions of the first particles therein, so as to form the biocompatible structure comprising the treated layered structure with the porosity, as recited in Claims 1 and 22, and as such, Biris does not explicitly teach the same layered biocompatible structure has porosity formed from washing washable particles from the first layer at the position of the washable particles, as recited in Claims 1, 13 and 22. However, while Biris does not expressly teach the first particle creating porosity, Biris does teach that the biocompatible structure is porous [0073].  Biris also teaches the addition of tissue forming nanoparticles such as nanoparticles of hydroxyapatites, tricalcium phosphates, mixed calcium phosphates, and bone particles [0014]-[0016], reading on Claims 1 and 22 
Biris teaches that a polymer is dissolved in a solvent to form a first solution, HAP nanoparticles are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface [0089], and solvent is added to superficially liquefy the polymer layers. However, Biris does not expressly teach forming a polymer film from the first solution; and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder, mixing the liquefied or plasticized polymer sheet or powder, and the first particles in the first solution to form a first mixture; and distributing the first mixture to form the first layers.
Biris does not teach first particles comprising one of sodium chloride crystals, sugar crystals, baking soda crystals, powders, polymers, hydrogels, and gels in Claim 3 and be in the size of the claimed range of 1 µm to 5 mm in Claim 4.
Yang and Velev taken together cure the deficiency of Biris. 
Yang teaches the preparation of multilayer thin films with drugs via layer-by-layer (LbL) assembly. Yang recites that LbL assembly is a versatile method for fabricating multilayer nano-sized films that have a controlled structure and composition (p. 222, left column, 2nd paragraph); the control is based on the sequential adsorption of molecules and nano-objects that have complementary interactions such as electrostatic interactions or hydrogen bonding, which allows incorporation of drug and other bioactive materials onto the nanoporous multilayer films (p. 222, left column, 2nd paragraph). The LBL assembly have been employed in surface drug delivery materials wherein growth factor, RNA, protein and therapeutics are incorporated into nanoporous multilayer films (p. 222, right column, 1st paragraph). Yang describes the preparation of tetralayer thin films by sequential adsorption of the polycation, polyanion, and a first particle (AuNPs) via electrostatic interactions wherein the first particle dissolved in a solution to generate the nanoporous film; afterwhich, ovalbumin is incorporated in the nanoporous (Abstract, Fig. 1). Yang recites the observation that the globular protein ova, which is highly diffusive, diffuses from the nanoporous structure in a relatively slow and sustained manner, and noted that the simple change in the structure of the multilayer films of introducing nanopores enabled the controlled release kinetics of the protein (p.224, right column, 2nd paragraph). Therefore, Yang teaches the use of first particles in multilayers, shown in alternatively disposed layers (Fig. 1).  Yang does not teach a second particle, and does not teach the “at least one of silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, ceramic particles, ceramic nanoparticles, and hydrogels” as the second particles left embedded in the second layers of the composite as recited in Claim 1. 
Velev teaches the formation of nanostructured materials using colloidal crystals to yield materials with ordered pores; colloidal crystals are a promising class of such materials formed via self-assembly of particles ranging in size from nanometers to micrometers into crystalline arrays (Introduction, 1st paragraph), reading on elements in Claims 8 and 18, and rendering Claim 4 obvious. 
Velev teaches the use of latex particles, reading on the first particles in the instant claim set, and particularly “polymers” in Claim 3, crystallized on a membrane to form a latex layer and assembling a templated gold structure by deposition of colloidal gold particles, reading on the element “gold nanoparticles” in Claim 1, followed by removal of latex beads from within the composite by chemical oxidation or solvent dissolution (Fig. 2; p. 533, right column, 3rd paragraph). As taught by Velev, the latex beads reads on the instant case as the polymer first particle and the gold nanoparticle as the second particle.  The latex beads are removed by solvent washing to form the pores. Velev does not teach the gold particles and the latex beads in alternative layers. 
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)	
second solution, which is then applied to a surface to form a polymer film on the surface [0089]. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Biris in creating the polymer film from the second solution and try the same with forming a polymer film with the first solution.  The Examiner points that the biocompatible structure of Biris, with its multilayers, pores, and embedded particles are similar to the instantly claimed structure. Similar steps are taught by Biris in a different order. In the instant claim, the polymer film is formed from the first solution and the film is treated to obtain liquefied or plasticized polymer sheet, and the first particles are added to the first solution to form the first mixture, which then becomes the first layers. Then, the layered structure of alternatively disposed first layers with first particles and second layers with second particles is formed, and the first particles solved by washing to create the pores. Biris teaches dissolution of polymer in a solvent to form the first solution; nanoparticles are added to the first solution to form the second solution; the second solution is applied to a surface and a polymer film is formed; film is cut and stacked, and bone articles added between strips; solvent is added to superficially liquefy polymer layers and trap bone particles. The difference between the sequences lies on the formation of the polymer film and plasticizing the polymer film. In the addition, the formation of the pores by the first particles is not expressly taught by Biris. However, the same product is formed, and the sequence of addition does not change the product form.  The MPEP is clear that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Note: MPEP 2144.04 Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In addition, because Biris teaches that solvent is added to superficially liquefy the polymer layers to hold the entire structure together, Biris therefore suggests the treatment of the polymer film to obtain liquefied polymer sheet. One would have been motivated to treat the film to obtain liquefied polymer sheet to trap the particles in the polymer layer and hold the structure together, per the teachings of Biris [0108]. 
Regarding the amount of first particles, Biris teaches the weight percentage of the first tissue forming nanoparticles to the polymer film is about 25% [0010], which renders obvious the amount of particles that can be incorporated in the polymer in the first layer. Thus, a person skilled in the art would start at this amount of nanoparticles for incorporation of the first particles in the first layer.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to create a multilayer biocomposite taught by Biris and modifying it with alternating porous and non-porous layers as taught by Yang to establish controlled release of active materials incorporated in the biocompatible structure as pointed out by Yang with the globular protein ova controlled release kinetics of their LbL assembly (p.224, right column, 2nd paragraph), while the pores still allow for vascular ingrowth according to Biris [0074]. 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to 1) incorporate on the biocompatible structure taught by Biris a dissolvable first particle such as the polymer latex particles, 2) incorporate the gold nanoparticles as second particles, and 3) remove the first particles as taught by Velev (p.533, Fig. 2), because Velev teaches that using the template method wherein the first particle is deposited and then removed after the second particle is deposited provides the advantage that the dimensions of the pores are set by the desired size, i.e. the Claims 8 and 18, and makes the Claim 4 feature obvious when taken together with Biris’ recitation that the surface of the biocompatible structure can have one or more polymeric pores that are large in size from about 0.001 µm up to about 10 mm ([0087], FIGS. 3A-3C). Further, Velev teaches the ordered longest templated pores of ~1 µm size are created by molding with a poly(dimethylsiloxane) (p. 533, left col, 1st paragraph), which overlaps with the claimed range in Claim 4.  It would have been obvious to one of ordinary skill in the art and would have been motivated to try other materials as first particles with size in the claimed range in Claim 4 if the desired pores in the biocomposite are large in size.  A person of ordinary skill in the art would have reasonable expectation of success of achieving such modifications since Velev has demonstrated it as routine and known procedure to generate surface materials with varying pore sizes based on the size of the first particles.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine Biris with Velev and Dreaden and incorporate gold nanoparticles on the biocomposite material to deliver active materials. Biris teaches that porous layered biocompatible structures are used for drug delivery and can be precisely tailored to achieve optimal release kinetics of the drug or active agent (Biris, [0078]). Velev describe the structured porous material to have gold nanoparticles as second particle, reading on the features of instant claims; Dreaden recites that gold nanoparticles are used in biomedicine to trigger drug release in composite materials, as evidenced by Dreaden (Dreaden, p. 2767, right column, 1st paragraph; Fig. 22); gold nanoparticles are incorporated in various types of materials to fabricate gold-containing devices for drug delivery such as thermo-sensitive microcapsules, films, and hydrogels. 
Regarding Claim 22, the structure the combination of the references Biris, Yang and Velev would render the limitation obvious as Biris teaches the calcium phosphate particles which read on the 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
                                                                                                                                                                                                        /ABIGAIL VANHORN/Primary Examiner, Art Unit 1616